962 F.2d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.TALDAN INVESTMENT COMPANY, a California corporation;LOMBARD PLAZA PARTNERS, a limited partnership,Plaintiff-Appellants,v.COMERICA MORTGAGE CORPORATION, a Michigan corporation;Comerica Bank, a Michigan corporation, Defendant-Appellees.
No. 91-15325.
United States Court of Appeals, Ninth Circuit.
April 30, 1992.

Before HUG, TANG and T.G. NELSON, Circuit Judges.

ORDER

1
The judgment of the district court dismissing the action, and its order denying reconsideration, are each AFFIRMED for the reasons given in the district court's well-reasoned memoranda dated December 3, 1990, and February 14, 1991, respectively.